UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 MASS HYSTERIA ENTERTAINMENT COMPANY, INC. (Name of Issuer) Convertible Promissory Note (Title of Class of Securities) (CUSIP Number) Murray Rosenthal, 2710 Hidden Valley Road, La Jolla, CA 92037 (619) 899-8892 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 31, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o CUSIP No. 1. Names of Reporting Persons. FIRST JACKSON CAPITAL & MANAGEMENT, LLC I.R.S. Identification Nos. of above persons (entities only). 20-8803485 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Source of FundsWC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of OrganizationNevada Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power:12,500,000 8. Shared Voting Power: 9. Sole Dispositive Power:12,500,000 Shared Dispositive Power: Aggregate Amount Beneficially Owned by Each Reporting Person: 12,500,000 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11):13.4% (before exercise or conversion of any other securities) Type of Reporting Person (See Instructions): OO Item 1. Security and Issuer: CONVERTIBLE PROMISSORY NOTE; MASS HYSTERIA ENTERTAINMENT COMPANY, INC., 5, SWANSON BUILDING, SUITE 400, HOLLYWOOD, CA 90038 Item 2. Identity and Background: (a) FIRST JACKSON CAPITAL & MANAGEMENT, LLC (b) 2, LA JOLLA, CA 92037 (619) 899-8892 (c) INVESTMENTS (d) NO (e) NO (f) NEVADA Item 3. Source and Amount of Funds or Other Consideration: WORKING CAPITAL; $200,000 Item 4. Purpose of TransactionINVESTMENT (a) N/A (b) N/A (c) N/A (d) N/A (e) N/A (f) N/A (g) N/A (h) N/A (i) N/A (j) N/A Item 5. Interest in Securities of the Issuer (a) 12,500,000 (SHARES SUBJECT TO RIGHT TO ACQUIRE); 13.4% (before exercise or conversion of any other securities) (b) (c) NONE (d) NONE (e) N/A Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer: NONE Item 7. Material to Be Filed as Exhibits: NONE Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. APRIL 8, 2011 Date /s/ MURRAY ROSENTHAL Signature MURRAY ROSENTHAL, MANAGING MEMBER Name/Title
